Kavanagh, J.
On August 12, 1960, plaintiff, previously having obtained an award from the workmen’s compensation department, filed a motion for entry of judgment in the Wayne county circuit court in accordance with the statute.*
*216The motion for entry of judgment was set for hearing on August 26, 1960, and was assigned to the Honorable Carl M. Weideman, circuit judge. The matter was adjourned by Judge Weideman on the date of hearing and the court ordered the plaintiff to obtain the attendance of the defendant on the adjourned date. Defendant was given notice and appeared before the circuit judge. He was advised by the circuit judge to obtain counsel to represent him in the matter. Thereafter, on September 23, 1960, an appearance was filed in the circuit court by counsel on behalf of defendant. There were several additional appearances before the circuit judge.
The judge refused to enter a judgment in the matter, and on December 15, 1960, entered an order dismissing plaintiff’s petition to grant a judgment on the award of the workmen’s compensation department. No reasons were assigned for the trial court’s refusal to grant the entry of a judgment.
The plaintiff appeals asking that the order dismissing the petition for judgment be reversed and that he may have judgment in accordance with the statute.
No brief has been filed in this Court on behalf of defendant.
An examination of the record in this case discloses no justifiable reason for the refusal of the circuit judge to enter judgment based upon the award of the workmen’s compensation department in accordance with the statute.
The order dismissing plaintiff’s motion to grant a judgment on the award of the workmen’s compen*217sation department is reversed and the matter is remanded to the lower court for entry of a judgment in accordance with the terms of the award. Plaintiff shall have costs.
Dethmers, C. J., and Carr, Kelly, Black, Souris, Otis M. Smith, and Adams, JJ., concurred.

 The statute (CL 1948, §413.13 [Stat Ann 1950 Rev §17.187]) reads as follows:
“Any party may present a certified copy of a decision made by the compensation commission, or any member or deputy member *216thereof, in any compensation proceeding to the circuit court of the circuit in which the injury occurred or to the circuit court of the county of Ingham if the injury was sustained without the State of Michigan, whereupon said court shall, upon 7 days’ notice to the opposite party or parties, render judgment in accordance therewith unless proof of payment is made; such judgment shall have the same effect as though rendered in an action tried and determined in said court and shall with like effect he entered and docketed.”